DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-10, 12-19, and 21-22 are presented for examination.
Claim(s) 3, 11, and 20 has/have been canceled.
Responsive to communication filed on 9/21/2021.

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. 

Applicant argues on pages 11-12 of the remarks:  Regarding claim 1, Poghosyan does not disclose determining a first and second number of users of a first and second data center, because Poghosyan is directed toward determining a capacity-forecast model, whilst the instant claim is directed toward determining a demand for an application.

Examiner’s response:  The Examiner respectfully disagrees.  The abstract of Poghosyan recites, in part, “[t]he capacity-forecast model may be to estimate capacity requirements with respect to changes in demand for the data center customer's application program.”
Poghosyan further discloses determining application demand in paragraph 60, where Poghosyan recites, in part, “suppose b.sub.end 1012 represents a 
A person having ordinary skill in the art would have found the claimed determining a demand for an application obvious in view of Poghosyan’s disclosure of a capacity-forecast model to estimate capacity requirements with respect to changes in demand for an application program.

Applicant argues on pages 12-13 of the remarks:  Regarding claim 1, Poghosyan does not disclose determining a first and second number of users of a first and second data center, because Poghosyan has no disclosure of two data centers located at different geographical locations.

Examiner’s response:  The Examiner respectfully disagrees.  The claims are directed toward a first and second datacenter located at a first and second site, respectively.
Holler (US 8,843,933) discloses of a first and second host computer (Fig. 2A and col. 2:50-55).  The Examiner finds a person having ordinary skill in the art would find the claimed first and second data center located at a first and second site, respectively, obvious in view of Holler’s first and second host computers.  
Furthermore, Pohghosyan discloses a cloud computing facility (Fig. 4 and ¶ 22).  The cloud computing facility comprises a plurality of local area networks Id.).  Each local area network has a respective switch, wherein each switch is connected to a router (Id.).  A plurality of routers are disclosed that a capable of interconnecting any number of switches (Id.).    
A person having ordinary skill in the art would have found the claimed first and second data centers located at first and second sites, respectively, obvious in view of the plurality of local area networks connected via switches, wherein each local area network comprises a plurality of servers and a mass storage array.

Applicant argues on pages 13-14 of the remarks:  Regarding claim 1, the cited prior art does not obviate the claimed ‘making a recommendation to migrate a VM from a first datacenter to a second data center based on demand for the application determined by a first and second number of users accessing the application’, because Holler merely describes migrating a VM based on a predicted load.

Examiner’s response:  The Examiner respectfully disagrees.  Holler describes how demand and load are correlated (col. 4:61-67, “In such a system, loads on the storage arrays can vary as demands from the client computers fluctuate”).
Accordingly, a person having ordinary skill in the art would find the claimed making a recommendation to migrate a VM based on demand for an 
Regarding the determining a demand based on a first and second number of users, this feature is disclosed by Pohghosyan and would have been obvious to combine with Holler, since both disclosures are in the field of determining expected load or demand and migrating VMs in datacenters.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler (US 8,843,933) and further in view of Maskalik (US 2018/0062929) and further in view of Poghosyan (US 2017/0364391).

Regarding claim 1, Holler teaches: A system comprising: 
a logical cluster (col. 1:10-15, “A set of hardware computing platforms can be organized as a server cluster to provide computing resources for a data center”) including:
a first datacenter located at a first site and includes a virtual machine executing an application (col. 2:50-55, “Host computers 104 (also referred to herein Fig. 2A, host 104-1); and 
a second datacenter located at a second site (col. 2:50-55, “Host computers 104 (also referred to herein as "servers") are configured to deliver virtualization-based distributed services to information technology environments”; Fig. 2A, host 104-2); and 
a management node communicatively coupled to the first datacenter and the second datacenter (col. 2:65-67 and col. 3:1-3, “The VM management center 102 manages the virtual infrastructure, including managing the host computers 104, the virtual machines running within each host computer 104, provisioning, migration, resource allocations, and so on”), wherein the management node comprises a processor and memory coupled to the processor, and wherein the memory comprises a dynamic affinity policy engine to:
monitor the application running in the first datacenter (col. 5:13-18, “A global scheduler within VM management center 102 enables resource allocation and monitoring for the virtual machines running on host computers, such as host computers 104-1, 104-2, 104-3, that form the virtual environment”; “the guest operating system forms a software platform on top of which the guest applications run”); 
determine a demand for the application from the first datacenter and the second datacenter based on the monitoring (col. 4:62-67, “In such a system, loads on the storage arrays can vary as demands from the client computers fluctuate. To optimize performance of the storage arrays, loads on the ; and 
recommend migration of the virtual machine hosting the application from the first datacenter to the second datacenter based on the demand for the application (col. 7:43-48, “the recommendation may include migrating a VM from one host computer to another host computer”).
Holler does not teach, however, Maskalik teaches: the second datacenter being a replication of the first datacenter (¶ 24, “Such a network topology mimics the typical topology of enterprise datacenters, and one embodiment allows datacenters on enterprises' premises to be replicated, from a security and connectivity perspective, to the cloud, as described in greater detail below”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the second datacenter being a replication of the first datacenter, as taught by Maskalik, in the same way to first and second datacenter, as taught by Holler. Both inventions are in the field of managing clustered datacenters, and combining them would have predictably resulted in a system configured to “permit workloads, such as virtual machines, to be rapidly moved from the data center to the cloud”, as indicated by Maskalik (¶ 3).
Holler and Maskalik do not teach, however, Poghosyan teaches: determine a first number of users accessing the application from the first site of the first datacenter (¶ 34, “The capacity metric c(t) may be response time of a data center customer's application program to request from users and the business metric b(t) may be the number of application program users”); and 
determine a second number of users accessing the application from the second site of the second datacenter (¶ 31, “Methods described determine a capacity-forecast model based on historical relationship between an application program business metrics and capacity metric data of data center resources. FIGS. 5-10 illustrate determination of a capacity-forecast model based on selected sets of historical capacity metric data and business metric data. The following methods of determining a suitable capacity-forecast model described below may be applied to any pair of capacity and business metric data sets”, the capacity metric data may include a user count and the capacity metric data may be determined for datacenter resources; therefore, person having ordinary skill in the art would find it obvious to determine number of users for each datacenter in a cloud computing facility).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of determine a first number of users accessing the application from the first site of the first datacenter; and determine a second number of users accessing the application from the second site of the second datacenter, as taught by Poghosyan, in the same way to the dynamic affinity policy engine, as taught by Holler and Maskalik. Both inventions are in the field of migrating VMs between datacenters, and combining them would have predictably resulted in a system configured to “improve business aspects of a customer's application program without customer investment in the capacity upgrades”, as indicated by Poghosyan (¶ 5).

. 

Claim(s) 2, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler, Maskalik, and Poghosyan, as applied above, and further in view of Wiggers (US 2016/0306675).

Regarding claim 2, Holler, Maskalik, and Poghosyan do not teach, however, Wiggers teaches: dynamically generate an affinity rule based on the demand for the application from the first datacenter and the second datacenter (claim 6, “each of the rules specified in the policy data comprises a metric for at least one of virtual resource-to-hardware resource affinity”); and 
transmit the affinity rule to a management application, wherein the management application is to apply the affinity rule to migrate the virtual machine hosting the application from the first datacenter to the second datacenter (claim 9, “the step of executing comprises migrating one of the virtual resources from one of the hardware resources to another of the hardware resources”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of dynamically generate an affinity rule based on the demand for the application from the first datacenter and the second datacenter; and transmit the affinity rule to a management application, wherein the management application is to apply the affinity rule to migrate the virtual machine hosting the application from the first datacenter to the second datacenter, as taught by Wiggers, in the same way to first and second datacenter, as taught by Holler, Maskalik, and Poghosyan. Both inventions are in the field of migrating VMs between datacenters, and combining them would have predictably resulted in a system configured to “predict hardware failure scenarios and migrate the affected VMs to healthy host(s) without incurring downtime”, as indicated by Wiggers (¶ 11).

Claim(s) 17 and 22 correspond(s) to claim(s) 2, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler, Maskalik, and Poghosyan, as applied above, and further in view of Casacio (US 10,826,812).

Regarding claim 9, Holler, Maskalik, and Poghosyan do not teach, however, Casacio teaches: a witness node located at a third site and connected to the first datacenter and the second datacenter, wherein the witness node comprises a processor and memory coupled to the processor, and wherein the memory comprises instructions that enable the witness node to serve as a tiebreaker for a split-brain scenario and store witness components associated with the application (col. 1:45-50, “A witness node may be a member of a quorum to act as a tie-breaker for cases when the election results end in a tie and to prevent potential " split-brain" situations for a quorum.”).
a witness node located at a third site and connected to the first datacenter and the second datacenter, wherein the witness node is to serve as a tiebreaker for a split-brain scenario and store witness components associated with the application, as taught by Casacio, in the same way to the dynamic affinity policy engine, as taught by Holler, Maskalik, and Poghosyan. Both inventions are in the field of migrating VMs between datacenters, and combining them would have predictably resulted in a system configured to “improve business aspects of a customer's application program without customer investment in the capacity upgrades”, as indicated by Casacio (¶ 5).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler, Maskalik, and Poghosyan, as applied above, and further in view of Hockett (US 10,389,586).

Regarding claim 18, Holler, Maskalik, and Poghosyan do not teach, however, Hockett teaches: the logical cluster is a virtual storage area network (vSAN) stretched cluster, and wherein the vSAN stretched cluster comprises the first datacenter located at a first site that is configured as a first fault domain and the second datacenter located at a second site that is configured as a second fault domain (col. 15:44-55, “cloud-based virtual storage related (for example, Virtual storage area network (SAN) enable, disable, set deduplication and compression, define a stretched cluster, define a fault domain)”).
the logical cluster is a virtual storage area network (vSAN) stretched cluster, and wherein the vSAN stretched cluster comprises the first datacenter located at a first site that is configured as a first fault domain and the second datacenter located at a second site that is configured as a second fault domain, as taught by Hockett, in the same way to the dynamic affinity policy engine, as taught by Holler, Maskalik, and Poghosyan. Both inventions are in the field of migrating VMs between datacenters, and combining them would have predictably resulted in a system configured to “generate a recommended cloud profile that is based, at least in part, on the set of cloud requirements and includes configuration setting values”, as indicated by Hockett (col. 2:20-29).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holler, Maskalik, and Poghosyan, as applied above, and further in view of Klaghofer (US 2020/0252463).

Regarding claim 21, Holler, Maskalik, and Poghosyan do not teach, however, Klaghofer teaches: determine that the second number of users is greater than the first number of users by an application preferred threshold; and migrate the virtual machine hosting the application from the first datacenter to the second datacenter when the second number of users is greater than the first number of users by the application preferred threshold (¶¶ 27-36).
determine that the second number of users is greater than the first number of users by an application preferred threshold; and migrate the virtual machine hosting the application from the first datacenter to the second datacenter when the second number of users is greater than the first number of users by the application preferred threshold, as taught by Klaghofer, in the same way to the migration of the virtual machine, as taught by Holler, Maskalik, and Poghosyan. Both inventions are in the field of migrating VMs between datacenters, and combining them would have predictably resulted in “managing tenants on a multi-tenant SIP server system as well as to a corresponding multi-tenant SIP server system”, as indicated by Klaghofer (¶ 2).

Allowable Subject Matter
Claims 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any rejections under 35 USC 112(a) and 112(b) are overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199